DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Response to Amendment
The amendment filed on 05/10/2021 has been entered. Claims 1-2, 6-14, and 16-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2, 6-14, and 16-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20030128105) (hereinafter Shaw) in view of Murphy (US 20070065262) (hereinafter Murphy), further in view of Barker et al. (US 9115879) (hereinafter Barker).
Regarding claim 1, Shaw teaches A lighting system, comprising: 
a receiver hitch structure having a receiver hitch portion that fits into a hitch receiver on a vehicle (see Shaw paragraph 6 and figure 2 regarding hitch mounted frame), 
an illumination source support portion (see Shaw paragraph 12 and figure 2 regarding accessory attachment point at top of a support beam for lights and beacons) and 
an elongate support portion extending between the receiver hitch portion and the illumination source support portion (see Shaw paragraph 10 and figure 2 regarding tubing stock that extends out and up); 
wherein the elongate support portion comprises: 
a first elongate support portion having a first end and a second end (see Shaw paragraph 10 and figure 2 regarding tubing stock with portion that extends outwardly from the hitch structure for a distance- this is the first elongate support portion- while the specification ,
a second elongate support portion having a first end and a second end (see Shaw paragraph 10 and figure 2 regarding tubing stock with portion that extends upwards from first elongate portion to elevate the accessory lights- this is the second elongate support portion- while the specification does speak of a preferred phased transition from out to up, the 90 degree bend is nevertheless anticipated), 
the first end of the first elongate support portion being coupled to the receiver hitch portion and the second end of the first elongate support portion being coupled to the first end of the second elongate support portion the second end of the second elongate support portion being coupled to the illumination source support portion; (see Shaw paragraph 10 and figure 2 regarding tubing stock with portion that extends outwardly from the hitch structure for a distance- this is the first elongate support portion, and then extends upwards from first elongate portion to elevate the accessory lights connected to the end of it- this is the second elongate support portion- while the specification does speak of a preferred phased transition from out to up, the 90 degree bend is nevertheless anticipated), 
a source of illumination coupled to the illumination source support portion (see Shaw paragraph 12 and figure 2 regarding accessory attachment point at top of a support beam for lights and beacons); 
a connector that connects with a vehicle connector on the vehicle (see Shaw paragraph 13 and figure 2 regarding connector plug from structure to vehicle); and 
a conductor connected between the connector and the source of illumination to provide power to the source of illumination (see Shaw paragraph 13 and figure 2 regarding wiring from vehicle to lighting accessories).
However, Shaw does not explicitly teach contractible and extendable first sections as needed for the limitations of claim 1. 
Murphy, in a similar field of endeavor, teaches the first elongate support portion being extendable and contractible to change a distance between the first and second ends thereof (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the outward direction);
an actuator that drives extension and retraction to change the distance between the first and second ends of the first elongate support portion (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the outward direction);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shaw to include the teaching of Murphy by applying the contractable and extendable first section of Murphy into the first section of Shaw to change the length of the first section. Shaw and Murphy are analogous in the field of hitch mounted assemblies. 
One would be motivated to combine these teachings in order to use a hitch mounted assembly with a vehicle that has a tailgate (see Murphy paragraph 21).

Barker, in a similar field of endeavor, teaches a pivotal link configured to receive an actuation signal from the actuator to change a primary direction of emanation of visible electro-magnetic radiation emitted by the source of illumination between a first direction facing toward the vehicle and a second direction facing away from the vehicle (see Barker figure 1 and column 3 lines 45 to column 4 line 37 regarding controller controlling the direction of mounted work lights through rotating around a pivotal link, obviously by actuators that receive an actuation signal. In combination with Shaw, the work lights of Shaw may be rotated in the same manner as Barker, and the lights will be able to face toward or away from the vehicle).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shaw and Murphy to include the teaching of Barker by applying the controllable actuatable lights of Barker into the work lights of Shaw. Shaw and Barker are analogous in the field of elevated, mounted work light towers.
One would be motivated to combine these teachings in order to provide teachings relating to light towers, and more particularly to portable light towers used in the construction industry (see Barker column 1 lines 13-15).
Regarding claim 2, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, and Barker teaches wherein the connector is configured to connect to the vehicle connector to receive an actuation signal from the vehicle when a transmission of the vehicle is in reverse, the source of illumination emitting visible electromagnetic radiation based on the actuation signal (see Shaw paragraph .   
Regarding claim 6, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, and Barker teaches wherein the first elongate support portion has a plurality of sections telescopically connected to one another (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections - this may be combined with the hitch assembly of Shaw to extend in the outward direction). .
One would be motivated to combine these teachings in order to use a hitch mounted assembly with a vehicle that has a tailgate (see Murphy paragraph 21).
Regarding claim 7, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, and Barker teaches and further comprising: 
a locking system configured to lock the plurality of sections of the first elongate support portion relative to one another, in a selected one of a plurality of different, selectable, telescoped positions (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections- broadly, as the frame will stop being actuated in a retracted or extended position, it is understood that the extending system is a locking system, in that when the frame is not moving, it is, broadly, locked. This may be combined with the hitch assembly of Shaw to extend in the outward direction).

Regarding claim 12, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, and Barker teaches and further comprising: 
a beacon (see Shaw paragraph 12 and figure 2 regarding accessory attachment point at top of a support beam beacons); and 
a beacon support portion that has a first end that supports the beacon and a second end coupled to the receiver hitch structure (see Shaw paragraph 12 and figure 2 regarding accessory attachment point at top of a support beam beacons, where there is clearly illustrated a support portion between beacon and tubing structure).
Regarding claim 20, Shaw teaches A supplemental vehicle lighting system, comprising: 
a receiver hitch structure having a receiver hitch portion, that fits into a hitch receiver on a vehicle and extends rearwardly of the vehicle (see Shaw paragraph 6 and figure 2 regarding hitch mounted frame and extends rearwardly of vehicle), 
an illumination source support portion and an elongate support portion extending upwardly, when mounted to the vehicle, between the receiver hitch portion and the illumination source support portion (see Shaw paragraph 12 and figure 2 regarding accessory attachment point at top of a support beam for lights and beacons and paragraph 10 and figure 2 regarding tubing stock that extends out and up);
a source of illumination coupled to the illumination source support portion (see Shaw paragraph 12 and figure 2 regarding accessory attachment point at top of a support beam for lights and beacons); 
a connector that connects to a vehicle connector on the vehicle (see Shaw paragraph 13 and figure 2 regarding connector plug from structure to vehicle); and 
a conductor connected between the connector and the source of illumination to provide power to the source of illumination, the connector being configured to receive an actuation signal from the vehicle when a transmission of the vehicle is in reverse, the source of illumination emitting visible electromagnetic radiation based on the actuation signal (see Shaw paragraph 13 and figure 2 regarding wiring from vehicle to lighting accessories, where work lights are on when the vehicle is in reverse)..
However, Shaw does not explicitly teach contractable and extendable first sections as needed for the limitations of claim 20. 
Murphy, in a similar field of endeavor, teaches the elongate support portion having a plurality of sections telescopically connected to one another and being extendable and contractible to change a distance between the receiver hitch portion and the illumination source support portion (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the outward direction);.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shaw to include the teaching of Murphy by applying the contractable and extendable first section of Murphy into the first section 
One would be motivated to combine these teachings in order to use a hitch mounted assembly with a vehicle that has a tailgate (see Murphy paragraph 21).
However, the combination of Shaw and Murphy does not explicitly teach directional actuators for the lights as needed for the limitations of claim 20. 
Barker, in a similar field of endeavor, teaches a pivotal link, actuatable by an actuator on the receiver hitch structure, configured to change a primary direction of emanation of visible electro-magnetic radiation emitted by the source of illumination between a first direction facing toward the vehicle and a second direction facing away from the vehicle (see Barker figure 1 and column 3 lines 45 to column 4 line 37 regarding controller controlling the direction of mounted work lights through rotating around a pivotal link, obviously by actuators that receive an actuation signal. In combination with Shaw, the work lights of Shaw may be rotated in the same manner as Barker, and the lights will be able to face toward or away from the vehicle)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shaw and Murphy to include the teaching of Barker by applying the controllable actuatable lights of Barker into the work lights of Shaw. Shaw and Barker are analogous in the field of elevated, mounted work light towers.
One would be motivated to combine these teachings in order to provide teachings relating to light towers, and more particularly to portable light towers used in the construction industry (see Barker column 1 lines 13-15).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20030128105) (hereinafter Shaw) in view of Murphy (US 20070065262) (hereinafter Murphy), further in view of Barker et al. (US 9115879) (hereinafter Barker), further in view of Carroll (US 20170259730) (hereinafter Carroll).
Regarding claim 8, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Shaw, Murphy, and Barker does not explicitly teach contractable and extendable second sections as needed for the limitations of claim 8. 
Carroll, in a similar field of endeavor, teaches wherein the second elongate support portion is extendable and contractible to change a distance between the first and second ends thereof (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the upward direction).  .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shaw, Murphy, and Barker to include the teaching of Carroll by applying the contractable and extendable second section of Carroll into the second section of Shaw to change the length of the second section. Shaw and Carroll are analogous in the field of hitch mounted lighting assemblies. 
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units (see Carroll paragraph 3).
 Regarding claim 9, the combination of Shaw, Murphy, Barker, and Carroll teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
and further comprising: 
an actuator that drives extension and retraction to change the distance between the first and second ends of the second elongate support portion (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the upward direction).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units (see Carroll paragraph 3).
Regarding claim 10, the combination of Shaw, Murphy, Barker, and Carroll teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Barker, and Carroll teaches wherein the second elongate support portion has a plurality of sections telescopically connected to one another (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the upward direction).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units (see Carroll paragraph 3).
Regarding claim 11, the combination of Shaw, Murphy, Barker, and Carroll teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Barker, and Carroll teaches and further comprising: 
a locking system configured to lock the plurality of sections of the second elongate support portion relative to one another, in a selected one of a plurality of different, selectable, telescoped positions (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- broadly, as the frame will stop being actuated in any number of positions, it is understood that the extending system is a locking system, in that when the frame is not moving, it is, broadly, locked. This may be combined with the hitch assembly of Shaw to extend in the upward direction).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units (see Carroll paragraph 3).
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20030128105) (hereinafter Shaw) in view of Murphy (US 20070065262) (hereinafter Murphy), further in view of Barker et al. (US 9115879) (hereinafter Barker), further in view of Espey et al. (US 20160347247) (hereinafter Espey).
Regarding claim 13, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
However, the combination of Shaw, Murphy, and Barker does not explicitly teach a movable beacon support as needed for the limitations of claim 13. 
Espey, in a similar field of endeavor, teaches wherein the beacon support portion is movable to change a distance between the first and second ends thereof (see Espey paragraph 13-14 and figure 5 regarding a light system with movable retractably actuated stored and extended positions that also broadly teaches and suggests the adjustment for retraction and .  .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shaw, Murphy, and Barker to include the teaching of Espey by incorporating the retracting and expanding light support of Espey in the already taught vertical direction of the beacon of Shaw. Shaw and Espey are analogous in the field of hitch mounted lighting assemblies. 
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted lighting assemblies (see Espey paragraph 2).
Regarding claim 14, the combination of Shaw, Murphy, Barker, and Espey teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Barker, and Espey teaches an actuator that drives movement of the beacon support portion to change the distance between the first and second ends of the beacon support portion (see Espey paragraph 13-14 and figure 5 regarding a light system with movable retractably actuated stored and extended positions that also broadly teaches and suggests the adjustment for retraction and expansion of light- in combination with Shaw, this may be applied to the beacon so that it retracts and expands from the beacon support section in an upward direction).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted lighting assemblies (see Espey paragraph 2).
Regarding claim 16, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.

Espey, in a similar field of endeavor, teaches a wireless switch configured to receive a wireless control signal, from a wireless communication device, to control the source of illumination (see Espey paragraph 16 regarding wireless control device for light emitters- in combination with Shaw this can be analogously modified in combination to control the light sources and controls of shaw).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shaw to include the teaching of Espey by incorporating the wireless controller of Espey to analogously control the light sources and controls of Shaw. Shaw and Espey are analogous in the field of hitch mounted lighting assemblies.
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted lighting assemblies (see Espey paragraph 2).
Regarding claim 17, the combination of Shaw, Murphy, Barker, and Espey teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Barker, and Espey teaches wherein the wireless switch is configured to receive the wireless control signal from at least one of a key fob or a mobile device (see Espey paragraph 16 and figure 1 regarding wireless control device for light emitters- broadly, in wireless form suggested by figure 1, this can be considered a handheld and movable, therefore mobile, device).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted lighting assemblies (see Espey paragraph 2).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20030128105) (hereinafter Shaw) in view of Murphy (US 20070065262) (hereinafter Murphy), further in view of Barker et al. (US 9115879) (hereinafter Barker), further in view of Hubbard et al. (US 20070236364) (hereinafter Hubbard).
Regarding claim 18, the combination of Shaw, Murphy, and Barker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Shaw, Murphy, and Barker does not explicitly teach a hitch assembly mounted camera as needed for the limitations of claim 18. 
Hubbard, in a similar field of endeavor, teaches and further comprising: 
a camera mounted to the receiver hitch structure configured to communicate a video signal to an operator interface mechanism (see Hubbard paragraph 71 regarding mounting an auxiliary camera to a hitch adapter and paragraph 48 regarding wirelessly transmitting images from camera to display- this may be combined as an addition to the lights of Shaw without undue experimentation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shaw, Murphy, and Barker to include the teaching of Hubbard by incorporating the camera assembly of Hubbard onto the light assembly of Shaw. Shaw and Hubbard are analogous in the field of hitch mounted assemblies. One of ordinary skill would recognize the advantage of this combination of lights and camera and would be able to combine them without undue experimentation
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted assemblies (see Hubbard paragraph 71).
Regarding claim 19, the combination of Shaw, Murphy, Barker, and Hubbard teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Barker, and Hubbard teaches wherein the camera is configured to communicate the video signal to the operator interface mechanism over a wireless link (see Hubbard paragraph 71 regarding mounting an auxiliary camera to a hitch adapter and paragraph 48 regarding wirelessly transmitting images from camera to display- this may be combined as an addition to the lights of Shaw without undue experimentation).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted assemblies (see Hubbard paragraph 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483